Title: To John Adams from Thomas Young, 2 August 1775
From: Young, Thomas
To: Adams, John


     
      Philadelphia 2nd August 1775
      Sir
     
     To your request that I would give you my sentiments on the important subject of your Commission which so much interests the defence of these Colonies I answer.
     Of all pursuits that men have yet engaged in none is more subject to misfortune, imposition, and disappointment than that of minerals. Few are, or from the mysterious and complex nature of the thing can be judges of the matter. Few have the diligence, address and oeconomy suitable to carry on so many branches of business with so many men to advantage. Few have the integrity to treat the public with that strict honor that they would a private person or company, and on all occasions to make it their study to gain and to save every farthing for them that the business would throw in their way. Suffer me at once to inform your honor that it is your meeting with a person as well calculated for mineral matters as the worthy Doctor Franklin for those of the Post office that will give you any sort of chance of success.
     A man must, in the first place, be a judge of the quality of ores and capable of assaying them so as to discover what heterogeneous matters they contain and how or whether they can profitably be seperated from them; he must determine pretty readily whether a certain vein or bed of ore can be carried on to advantage; whether the ore can be had easy and in sufficient plenty to bear the expence of the high wages of this Country. He should be a judge of situation, respecting wood, water and provision of every sort to carry forward every branch of the complicated business: In fine he ought to be the Philosopher, mechanic, chemist, accomptant, indeed a judge and director of the human passions; or so many of the meanest, as well as greatest of mankind as he will have to deal with will never be treated by him in the manner that will afford most advantage and satisfaction to his Country.
     Such a man as this, if commissioned by you, will make it his business to seek and fix upon the most advantageous spot he can find, and with the least possible expence, produce you the substance now more immediately wanted. But every one knows that the researches of a skillful and honest man might discover other advantageous metals as well as lead which in our present circumstances are much needed for defence and support.
     Whatever a long continued scene of reading and expensive course of experience in this way has put in my power the Committee may at all times command, and if they should judge my services in this arduous department might be beneficial to my Country, and more likely to save the public money than advertising for a miner here, an assayer there, a smelter, colier and every other inferior workman, as chance turned up the information of his being needed, I would cheerfully engage to serve them on such term as none should reasonably complain of. I make this offer as I have in fact seen the business carried on, and believe I could still find the smelter with whose abilities I am thoroughly acquainted, and once had the superintendence of his operations. This workman smelted a considerable quantity of lead from an ore belonging to the late Collo. Martin Hoffman of Dutchess County; but the vein sinking perpendicular in the bottom of a valley, which could not be mined, and not being large enough to bear the expence of a fire engine the work was dropped. The ore that I was most concerned in working was too much embarrassed with iron to yield any profit till it got farther down than our company were disposed to carry it. I am Sir your most obdt. humble servt.
     
      Tho Young
     
    